                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )   Criminal No. 19-36 (SRN/HB)
                                           )
       v.                 Plaintiff,       )   DEFENDANT'S PRETRIAL MOTION
                                           )   TO SUPPRESS EVIDENCE BECAUSE
HURIAH KAREEM BLEDSOE,                     )   OF AN ILLEGAL SEARCH AND
                                           )   SEIZURE
                         Defendant.        )


       The defendant, by and through his attorney, respectfully moves the Court, pursuant

to Rule 12 of the Federal Rules of Criminal Procedure to suppress any physical evidence

obtained as a result of the various search warrants issued in this matter. After executing

three search warrants on January 14, 2019, law enforcement seized cash from Mr.

Bledsoe’s person; firearms, ammunition, cash, and drugs from a hotel room; and a firearm

holster from the trunk of a car. A fourth search was used to obtain DNA from Mr. Bledsoe

on January 18, 2019. Each of the search warrant affidavits are somewhat similar in nature.

The affiant based the probable cause in each warrant on the following:

            • An anonymous person’s information about firearms in the hotel room, yet
              the affidavit contained no statements regarding said person’s reliability in the
              past or in this particular investigation.
            • Statements about firearms in the room is stale.
            • Statements made by the housekeeper that she smelled marijuana in the room
              is stale.
            • A K-9 gave a positive indication to the presence of illegal narcotic odors
              coming from the hotel room.

Based on this information, there was not probable cause in the warrants. The two warrants

that Mr. Bledsoe is challenging is as follows:




                                                  1
      1.    On January 14, 2019, Liza K. Janzen, Minnesota District Court Judge, issued

a search warrant authorizing the search of Room #228 of the Extended Stay Hotel in

Brooklyn Center.

      2.    On January 14, 2019, Liza K. Janzen, Minnesota District Court Judge, issued

a search warrant authorizing the search of a Grey Mercury Marquise, bearing Georgia

License Plate RQK-XXXX.



Dated: July 30, 2019                       Respectfully submitted,

                                           s/ Manny K. Atwal
                                           MANNY K. ATWAL
                                           Attorney ID. No. 282029
                                           Attorney for Mr. Bledsoe
                                           107 U.S. Courthouse
                                           300 South Fourth Street
                                           Minneapolis, MN 55415




                                             2
